UNITED STATES DISTRICT COURT
                                                                                        FILED
                              FOR THE DISTRICT OF COLUMBIA                             FEB 2 6 2009
                                                                                 NANGY MAYER W~TTINGTON. CLERIC
Larbi Semiani,                                        )                                U.S. DlSTRI&T COURT
                                                      )
                 Plaintiff,                           )
                                                      )
                 v.                                   )       Civil Action No.   I   U9 f)387
                                                      )
USA,                                                  )
                                                      )
                 Defendant.                           )


                                   MEMORANDUM OPINION

        This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of a complaint

"at any time" the court determines that it lacks subject matter jurisdiction).

        Plaintiff is "an Alien, Algerian citizen living [] in Algeria." Compi. at 1. Although he

provides a narrative of events seemingly unrelated to the relief sought, plaintiff ultimately seeks

review of the denial of a visa to re-enter the United States to participate in court proceedings.

"The decision of a consular officer to grant or deny a visa is not subject to judicial review."

Chun v. Powell, 223 F. Supp.2d 204, 206 (D.D.C. 2002) ("Consistent with [Lem Moon Sing v.

United States, 158, U.S. 538, 547 (1895)], courts have uniformly held that a consular officer's

denial of a visa application is not subject to judicial review."); accord El-Hadad v. Us., 377 F.

Supp.2d 42, 46 (D.D.C. 2005) ("The doctrine of consular nonreviewability" forecloses judicial

review of the denial of a plaintiffs visa request to attend his civil trial). The complaint therefore

is dismissed. A separate Order accompanies this Memorandum Opinion.



Date: February   J2, 2009                             United States District Judge